Title: To John Adams from Thomas Jefferson, 30 August 1791
From: Jefferson, Thomas
To: Adams, John



My dear Sir
Philadelphia Aug. 30. 1791.

I received some time ago your favor of July 29. and was happy to find that you saw in it’s true point of view the way in which I had been drawn into the scene which must have been so disagreeable to you.  the importance which you still seem to allow to my note, & the effect you suppose it to have had tho unintentional in me, induce me to shew you that it really had no effect.  Paine’s pamphlet, with my note, was published here about the 2d. week in May.  not a word ever appeared in the public papers here on the subject for more than a month; and I am certain not a word on the subject would ever have been said had not a writer, under the name of Publicola, at length undertaken to attack mr Paine’s principles, which were the principles of the citizens of the U. S. instantly a host of writers attacked Publicola in support of those principles.  he had thought proper to misconstrue a figurative expression in my note; & these writers so far noticed me as to place the expression in it’s true light.  but this was only an incidental skirmish preliminary to the general engagement, & they would not have thought me worth naming, had not he thought proper to bring me on the scene.  his antagonists, very criminally in my opinion presumed you to be Publicola, and on that presumption hazarded a personal attack on you. no person saw with more uneasiness than I did, this unjustifiable assault, and the more so, when I saw it continued after the printer had declared you were not the author.  but you will perceive from all this, my dear Sir, that my note contributed nothing to the production of these disagreeable peices.  as long as Paine’s pamphlet stood on it’s own feet, & on my note, it was unnoticed.  as soon as Publicola attacked Paine, swarms appeared in his defence.  to Publicola then & not in the least degree to my note, this whole contest is to be ascribed & all it’s consequences.
You speak of the execrable paragraph in the Connecticut paper.  this it is true appeared before Publicola. but it had no more relation to Paine’s pamphlet & my note, than to the Alcoran.  I am satisfied the writer of it had never seen either; for when I past through Connecticut about the middle of June, not a copy had ever been seen by any body, either in Harford or New Haven, nor probably in that whole state: and that paragraph was so notoriously the reverse of the disinterestedness of character which you are known to possess by every body who knows your name, that I never heard a person speak of the paragraph but with an indignation in your behalf, which did you entire justice.  this paragraph then certainly did not flow from my note, any more than the publications which Publicola produced.  indeed it was impossible that my note should occasion your name to be brought into question; for so far from naming you, I had not even in view any writing which I might suppose to be yours, & the opinions I alluded to were principally those I had heard in common conversation from a sect aiming at the subversion of the present government to bring in their favorite form of a king, lords, & commons.
Thus I hope, my dear Sir, that you will see me to have been as innocent in effect as I was in intention. I was brought before the public without my own consent, & from the first moment of seeing the effort of the real aggressor in this business to keep me before the public, I determined that nothing should induce me to put pen to paper in the controversy.  the business is now over, & I hope it’s effects are over, and that our friendship will never be suffered to be committed, whatever use others may think proper to make of our names.
The event of the King’s flight from Paris & his recapture will have struck you with it’s importance.  it appears I think that the nation is firm within, and it only remains to see whether there will be any movement from without.  I confess I have not changed my confidence in the favourable issue of that revolution, because it has always rested on my own ocular evidence of the unanimity of the nation, & wisdom of the Patriotic party in the national assembly.  the last advices render it probable that the emperor will recommence hostilities against the Porte. it remains to see whether England & Prussia will take a part. present me to mrs Adams with all the affections I feel for her and be assured of those devoted to yourself by, my dear Sir, your sincere friend & sert.

Th: Jefferson